Citation Nr: 1822403	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-16 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to a disability rating in excess of 60 percent for the residuals of prostate cancer.

3.  The propriety of a reducing a disability rating for the residuals of prostate cancer from a total disability rating to a disability rating of 60 percent.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Alexandra M Jackson, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota made in June 2010 and August 2012. 

The issue of entitlement to a disability rating in excess of 60 percent for the residuals of prostate cancer was not previously appealed or perfected to the Board, but the Board finds that it is within the scope of the issue of the propriety of the reduction of the disability rating for the residuals of prostate cancer from a total disability rating (100 percent) to a disability rating of 60 percent, because ultimately the Veteran is arguing that he is entitled to the highest possible disability rating for the residuals of prostate cancer during the period on appeal.

The Board notes that the issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to TDIU were previously before the Board, and, in April 2016, the Board remanded these issues for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Acquired Psychiatric Disorder

At issue is whether the Veteran is entitled to service connection for an acquired psychiatric disorder to include PTSD, depression, and anxiety.  Unfortunately, further remand is necessary.

The Board previously remanded this matter in order to provide the Veteran with an additional VA examination to determine whether the Veteran had a diagnosis of PTSD, depression, and anxiety, and, if so, whether any of these conditions were related to a period of service.  The Veteran was provided with a VA examination in August 2016, and the examiner concluded that the Veteran did not have PTSD, but that the Veteran did have a personality disorder, which is not considered a disability for VA compensation purposes.  The examiner also noted that the Veteran incurred stressors that could have resulted in PTSD if the Veteran had had such a diagnosis.  

Nevertheless, VA treatment records clearly diagnose the Veteran with anxiety and depression during the pendency of the appeal.  Even to the extent that these conditions resolved by the time of the August 2016 examination, a diagnosis during the pendency of the appeal of the appeal is still considered a current disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  This, combined with the in-service stressors identified by the examiner, is sufficient to give rise to VA's duty to assist.  Unfortunately, the examiner did not opine whether or not a medical nexus exists between the Veteran's diagnosed depression and anxiety and any of the in-service stressors, to include those identified during the August 2016 examination.  Therefore, further remand is necessary in order to address this issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prostate Cancer

The Veteran contends that he is entitled to a disability rating in excess of 60 percent for the residuals of prostate cancer, and he challenged the propriety of the rating reduction for the disability rating for residuals of prostate cancer from a total disability rating to a disability rating of 60 percent.  During a personal hearing before the Board in May 2017, the Veteran alleged that the severity of his residuals of prostate cancer was not adequately reflected by his most recent VA examination which had been conducted several years prior to the hearing.  As such, the Board finds that these issues must be remanded in order to determine the current severity of the residuals of the Veteran's prostate cancer.

TDIU

The issue of entitlement to TDIU is inextricably intertwined with the above issues, and, therefore, it must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated pertinent updated treatment records, VA and non-VA, should be obtained and added to the claims file.

2  Following completion of the above, arrange to provide the Veteran with a VA examination in order to answer the following questions:  Is it at least as likely as not (50 percent or more) that a medical nexus exists between the Veteran's previously diagnosed depression and anxiety and any in-service incurrence, to include the previously identified in-service stressors identified in the Veteran's August 2016 VA examination?  Why or why not?

3.  Arrange to provide the Veteran with a VA examination in order to determine the current severity of the residuals of the Veteran's prostate cancer.

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

